Citation Nr: 1638412	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-48 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1954 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Cleveland, Ohio RO in April 2010 and April 2011.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2012, March 2015 and September 2015, the case was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic back disability was not manifested in service; arthritis of the lumbosacral spine was not manifested within one year following the Veteran's separation from service; and a back disability is not shown to be related to his service or to have been caused or aggravated by his service-connected right foot disability.

2.  A chronic right hip disability was not manifested in service; right hip arthritis was not manifested within one year following the Veteran's separation from service; and a right hip disability is not shown to be related to his service or to have been caused or aggravated by his service-connected right foot disability.

3.  A chronic acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; he is not shown to have served in combat or to have a diagnosis of PTSD based on a corroborated stressor event in service; and any current psychiatric disability is not shown to be related to his service or to have been caused or aggravated by his service-connected right foot disability. 

4.  The Veteran's sole service-connected disability (residuals of right 1st and 3rd metatarsal fractures, rated 20 percent) is not shown to be of such nature and severity as to render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for a back disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for a right hip disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The schedular requirements for a TDIU rating are not met, and a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by letters issued in July 2009, August 2010 and November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The October 2011 Travel Board hearing before the undersigned addressed only the TDIU issue (of those currently on appeal).  At the hearing the undersigned advised the Veteran of what is needed to substantiate his TDIU claim (evidence that his service-connected disability is of such nature and severity as to render him unable to secure and follow a substantially gainful occupation); his testimony reflects that he is aware of what remains needed to substantiate the claim.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in October 2010, December 2010, April 2014, April 2015, November 2015, which, for reasons that will be discussed below, the Board finds to (cumulatively) be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of:  (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities (including arthritis and psychosis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time following a veteran's discharge from active duty (one year for arthritis and psychosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran claims that his back, right hip, and psychiatric disabilities are related (secondary) to his service-connected residuals of right 1st and 3rd metatarsal fractures.  

Back disability

The Veteran alleges that he has a back disability secondary to his service-connected right foot disability.  His STRs reflect that during service he was involved as a passenger in two motor vehicle accidents, both of which occurred in private vehicles off base.  The first accident was in April 1957; the Veteran was initially admitted to a civilian hospital and was subsequently transferred to a military hospital.  He was found to have sustained foot fractures.  The second accident was in June 1957, and the Veteran was admitted to a military hospital on his base at Langley, Virginia.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding a back disability, including as related to either motor vehicle accident.  On May 1957 service discharge examination, the Veteran's spine was normal on clinical evaluation; in a contemporaneous report of medical history, he denied having a history of arthritis or rheumatism.  

Records received from the Social Security Administration (SSA) show that the Veteran was involved in another motor vehicle accident in October 1989, and developed neck pain and low back pain immediately following.  October 1989 lumbosacral spine X-rays found marked degenerative changes, with no acute fracture; there were also degenerative changes in the thoracic spine, with no evidence of acute fracture or dislocation.  A March 1990 treatment report notes the Veteran's report of ongoing low back pain with intermittent radiation down either lower extremity, with the pain tending to radiate along the posterior aspect of the left thigh.  In a letter from the Veteran's attorney to SSA, disability was alleged since October 18, 1989, the date of the accident.

In a March 1990 statement, neurologist Dr. Motiwala noted the Veteran's report that he developed low back pain immediately after an October 1989 motor vehicle accident.  X-rays of the lumbar spine showed mild narrowing of L5-S1 disc space, osteophyte formation involving L5 anteriorly, and no evidence of spondylolisthesis.  MRI results showed small to moderate disc herniations centrally with extension to both sides of the midline at the L4-L5 level, and annular bulge with small disc herniation centrally with slight extension to both sides of the midline at L5-S1 level.  The impression was low back pain with some suggestion of radicular component following accident on October 18, 1989.

In a May 1990 statement, orthopedic surgeon Dr. Setia noted that he initially examined the Veteran in January 1990 for low back and neck pain complaints of.  The Veteran had been in an auto accident in October 1989, sustaining injuries to his low back and neck.  He complained of pain in the lower back and radiating to the left lower extremity.  MRI results revealed a L4-5 disc, with bilateral extension.  X-rays showed marked new bone formation of the lumbar and dorsal spine.  Dr. Setia noted that neurologist Dr. Motivala's impression was low back pain with some suggestion of radicular component following accident in October 1989.  In summary, Dr. Setia stated that the Veteran sustained injuries to his low back and neck in an October 1989 auto accident, and had symptoms and signs of lumbar radiculopathy.

On February 1994 examination, orthopedic surgeon Dr. Manowitz noted the Veteran's report that he hurt his back in an October 1989 car accident.  He noted that the Veteran demonstrated a marked kyphosis in his thoracic spine, and his lumbar spine was flattened with loss of paravertebral tone, turgor and definition indicative of spondylitis or degenerative arthritis of the spine.  Dr. Manowitz opined that the Veteran demonstrated polyarticular degenerative arthritic changes which were most likely secondary to the aging process but also may be coming from his gouty arthritis.

In a March 2002 statement, the Veteran stated that he was treated for a sciatic nerve injury several times during active duty service.  In a June 2002 statement, he contended that his disc disease of the spine was due to a spinal anesthetic given in service.

On October 2002 VA treatment, the Veteran reported that he had recently had a motor vehicle accident in August 2002 when he ran into a hole in the road under repair and injured his back.  His back pain was managed by a private provider with medication.

June 2009 MRI results of the lumbar spine showed at L5-S1, disc degeneration with posterior disc-osteophyte complex; at, L4-L5 moderate to severe spinal canal stenosis and moderate bilateral neural foraminal narrowing secondary to disc osteophyte complex, thickened ligamentum flavum and prominent posterior epidural fat; at, L3-L4 moderate to severe spinal canal stenosis and moderate right neural foraminal narrowing secondary to disc bulge thickened ligamentum flavum and prominent posterior epidural fat; and at L1-L2 and L2-L3, moderate spinal canal narrowing secondary to disc bulge and prominent posterior epidural fat.

On July 2009 VA treatment, the Veteran reported low back pain with radiation to the right buttock for 4 months.  He reported that for over 20 years, he had experienced low back pain since a 1989 motor vehicle accident which resulted in back strain.  He reported that he had "pulled his back out" approximately 10 times over the years.  The assessments included moderate to severe lumbar stenosis at L3-4 and L4-5.

On October 2010 VA examination, the Veteran reported that he had an old injury to his foot in the 1950s; he had had several operations on the foot and had persistent foot pain.  He reported having some aching and tenderness over the back over the years; he stated that he had a previous back problem that had gotten worse with time and with the aging process.  He reported increased amounts of pain, soreness, and tenderness across the lumbar spine, with difficulty standing, walking, and getting around.  He used one crutch as a cane.  X-ray results showed degenerative disk disease, arthritis, and stenosis of the lumbar spine.  Following a physical examination, the diagnoses included arthritis, degenerative joint disease, and spinal stenosis of the lumbar spine.  The examiner opined that it is less likely than not that the Veteran's current arthritis, degenerative disk disease, and stenosis are related to his foot; the examiner explained that this is due to the remote nature of the injury and a natural occurring phenomenon, so it is less likely than not related to his foot and more likely than not a natural occurring phenomenon.

In a February 2012 statement, a VA podiatrist noted that when the Veteran was last seen in December 2011, neuropathy and sciatica were diagnosed.  The provider opined that it is likely that the neuropathy or sciatica was caused by the third metatarsal fracture. 

VA treatment records show ongoing treatment for a low back disability.  On February 2013 VA treatment, the Veteran reported that his chronic right hip/leg pain began approximately 22 years earlier after a motor vehicle accident, and since then the symptoms had been getting worse over the previous two weeks.  He reported dull aching pain in the low back that radiated down to the back of the leg.  On June 2013 VA treatment, the assessment was lumbar canal stenosis with neurogenic claudication that follows the L5 nerve root.

In March 2015, the Board reopened the claim, and remanded it for further development.
On April 2015 VA examination, the diagnosis was degenerative arthritis of the spine.  The examiner noted the Veteran's reports of hip and back pain, and old injury from a 1989 motor vehicle accident, findings of arthritis and degenerative disc disease, ongoing back and leg pain, and remote foot injuries in the 1950s.  The Veteran reported increased pain with use.  He denied any flare-ups of the thoracolumbar spine.  He reported regular use of a brace and a cane for back pain.  The examiner opined that the Veteran's thoracolumbar spine disability limited him to sedentary work.  The examiner opined that the Veteran has arthritis in the entire spine, noting that there was no injury in service and he incurred a back injury in a 1989 motor vehicle accident.  The examiner opined that it is not likely that the Veteran's current back condition is related to the right foot disability but to other injuries and natural age progression.

In September 2015, the Board noted that the opinions of record were less than adequate for proper adjudication of the matter because they did not include an opinion regarding whether the Veteran's back disability is aggravated by his right foot disabilities.

On November 2015 VA examination, the Veteran reported having chronic back pains for the past 20 years; prolonged walking, standing, sitting and repetitive movements increased the pain.  He denied having flare-ups or any functional loss or impairment of the back.  He reported constant use of a brace and cane for back pain.  Following physical examination, the diagnosis was arthritis of the thoracolumbar spine.  The examiner opined that it is less likely than not that any current back condition or right hip condition was aggravated by or caused by the service-connected right first and third metatarsal disabilities, to include as due to the 2007 right foot surgery; the examiner opined that it is more likely than not related to normal age progression, deconditioning, post-military motor vehicle accident, and work in construction for 30 years.

The preponderance of the evidence is against a finding that a chronic back disability was incurred in service.  Although the Veteran's STRs show that he was treated for injuries sustained in two motor vehicle accidents, the STRs are silent for any back complaints or pathology, including as related to either motor vehicle accident.
Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran has arthritis of the thoracolumbar spine, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  After a review of all of the evidence, the Board finds that by a preponderance, the evidence demonstrates that a chronic back disability was not manifested in service or in the first postservice year, or on a continuous basis thereafter; and that the current back disability is unrelated to service.  The Veteran has not specifically contended that he has had back symptoms continuously since service.

There is also no evidence that arthritis of the thoracolumbar spine was manifested in the initial year following the Veteran's discharge from active duty.  The postservice medical evidence of record does not show complaints or treatment pertaining to the back until 1989, approximately 32 years after the Veteran's separation from service.  While this alone is not determinative or dispositive of whether he had a back disability during the intervening years following service, it is probative evidence tending to refute such notion.  Consequently, service connection for a back disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112) is not warranted.  

Postservice evaluation/treatment records provide no indication that a back disability may somehow otherwise be directly related to the Veteran's service.  Accordingly, service connection for a back disability on the basis that it was incurred or aggravated in service is not warranted.  

As was noted, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  October 2010, April 2015 and November 2015 VA medical opinions, which the Board has found (cumulatively) adequate and probative, all found that the Veteran's service-connected right foot first and third metatarsal disabilities did not cause or aggravate his back disability.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds those opinions persuasive.  The providers cited to factual data (i.e. the remote nature of the injury) and pointed to other etiology considered more likely (normal age progression, deconditioning, post-military motor vehicle accident, and work in construction for 30 years).  The question of whether a disability such as residuals of fractured first and third right metatarsals causes or aggravates another disability (here, of the back) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  Accordingly, the appeal in this matter must be denied.

Right hip disability

The Veteran alleges that he has a right hip disability secondary to his service-connected right foot disability.  His STRs are silent for any complaints, findings, treatment, or diagnosis regarding the right hip.  

On July 2009 VA treatment, the Veteran reported low back pain with radiation to the right buttock for 4 months.  The assessments included suspected right hip arthritis.

On September 2009 VA treatment, the Veteran reported a several year history of right hip pain.  He reported that his hip pain worsened after his April 2009 foot surgery because he had to alter the way he walked.  X-ray results showed moderately severe osteoarthritic changes of the right hip.

On June 2010 VA treatment, the Veteran complained of right hip pain.  He reported that he noticed his hip pain since his surgery about a year earlier. He denied any treatment for hip pain.  Assessment: limb length discrepancy (1/4 inch).  September 2010 X-rays showed right hip degenerative joint disease.

On October 2010 VA examination, the Veteran reported bilateral hip arthritis, with symptoms of soreness, aching, and tenderness.  He had an abnormal gait due to his right foot disabilities.  He reported that prolonged standing and walking bothered his hip, and he used one crutch as a cane.  X-rays showed arthritis of both hips.  Following a physical examination, the diagnosis was arthritis of the right hip.  Based on examination and review of the claims file, the examiner opined that since the Veteran has arthritis in both hips, it is not likely related to his foot but rather to natural age progression.  The examiner noted that this was due to the fact that there is no nexus that can be found from a remote injury due to the arthritis since it is in both of the hip joints.

On February 2013 VA treatment, the Veteran reported that his chronic right hip/leg pain began approximately 22 years earlier after a motor vehicle accident, and since then the symptoms had been getting worse over the previous two weeks.  He reported dull aching pain in the low back that radiated down to the back of the leg.

On June 2013 VA treatment, the Veteran's right leg pain was assessed as due to end-stage osteoarthritis of the right hip, lumbar canal stenosis with radicular symptoms in the right leg and post-surgical changes in the right foot.  The right knee had recently been swollen with pain and suspicious for acute gout.

On April 2015 VA examination, the diagnosis was right hip osteoarthritis.  The examiner noted there was no injury in service; the hip disability has been treated with shots and the Veteran now needs hip replacement.  The Veteran denied any flare-ups of the hip.  He reported the pain increases with use.  He reported regular use of a cane.  The examiner noted that the Veteran has arthritis of multiple joints and the spine; the examiner opined that it is less likely that the arthritis is related to the right foot but rather is due to natural age progression.

In September 2015, the Board noted that the opinions of record were less than adequate for proper adjudication of the matter because they did not include an opinion regarding whether the Veteran's right hip disability is aggravated by his right foot disabilities.

On November 2015 VA examination, the Veteran was noted to have a history of arthritis in the right hip for many years.  He was noted to have had right total hip replacement in October 2015; he reported having daily pains since surgery but he had improved, and prolonged walking and standing increased the pain.  He reported pain with use of the right hip but denied having flare-ups.  He reported constant use of a cane for hip pain.  Following physical examination, the diagnoses were right hip osteoarthritis and right hip joint replacement.  The examiner opined that it is less likely than not that the Veteran's right hip condition was caused by or aggravated by the service-connected right first and third metatarsal disabilities; the examiner opined that it is more likely than not related to normal age progression, deconditioning, and past occupation in construction for 30 years.

In a November 2015 statement, Dr. George stated that the Veteran was involved in an accident in the 1950s in which he sustained a foot injury; he opined that this could have caused all the problems with the hip.  In a January 2016 statement, Dr. George opined that the Veteran's right hip osteoarthritis prior to undergoing surgery in October 2015 was likely due to a combination of age progression, as well as antalgic gait from his multiple foot surgeries.  Dr. George opined that the 1st and 3rd metatarsal disability very likely aggravated his hip, causing him to need a total hip replacement as an end result.

The preponderance of the evidence is against a finding that a right hip disability was incurred in service.  The Veteran's STRs are entirely silent regarding the right hip, including on service separation examination.

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  As the Veteran has degenerative arthritis of the right hip, the provisions regarding chronicity and continuity under 38 C.F.R. § 3.303(b) must be addressed.  See Walker, supra.  After a review of all of the evidence, the Board finds that by a preponderance, the evidence demonstrates that a chronic right hip disability was not manifested in service or in the first postservice year, or on a continuous basis thereafter; and that the current right hip disability is unrelated to service.  The Veteran has not specifically contended that he has had right hip symptoms continuously since service.

There is also no evidence that degenerative arthritis of the right hip was manifested in the initial year following the Veteran's discharge from active duty.  The postservice medical evidence of record does not show complaints or treatment pertaining to the right hip until 2009, approximately 52 years after the Veteran's separation from service.  While this alone is not determinative or dispositive of whether he had a right hip disability during the intervening years following service, it is probative evidence tending to refute such notion.  Consequently, service connection for a right hip disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112) is not warranted.  

Postservice evaluation/treatment records provide no indication that a right hip disability may somehow otherwise be directly related to the Veteran's service.  Accordingly, service connection for a right hip disability on the basis that it was incurred or aggravated in service is not warranted.  

As noted, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  October 2010, April 2015 and November 2015 VA medical opinions, which the Board has found (cumulatively) adequate and probative, indicate that the Veteran's service-connected right foot disability did not cause or aggravate his right hip disability.  The Board finds the VA examiners' opinions to be (cumulatively) entitled to a lot of probative weight, as they took into account a thorough review of the Veteran's claims file and medical history.  The examiners' opinions were based on physical examinations and include historically accurate explanations of rationale citing to factual data.  Further, the examiners clearly reviewed all of the relevant evidence of record.

Although there is obvious disagreement on this determinative issue of causation, greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2010 and 2015 VA examiners clearly reviewed the Veteran's entire medical history and accounted for his contentions in support of his claim.  

In comparison, the Board finds that Dr. George's November 2015 and January 2016 opinions warrant less probative weight because they do not express familiarity with the entire factual record, but instead are based primarily on current treatment observations and the Veteran's own reported history.  Regarding the latter, a Veteran may provide credible lay testimony regarding his history of injury and events and, absent a contrary finding this testimony is not credible, it is permissible for an examiner in turn to rely on it in making a diagnosis and attributing the diagnosis to the claimed injury or events in service.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, however, Dr. George did not provide a rationale in support of his opinions, and he did not provide evidence of a baseline level of severity of right hip osteoarthritis before the onset of any aggravation due to the service-connected right foot disability; he also did not consider or provide medical evidence to support the theory of aggravation, and he did not give any indication that the complete medical history was considered, including other possible risk factors for right hip arthritis.

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's right hip disability and his service/service-connected disability is in the reports of the 2010 and 2015 VA examinations.  The Board consequently finds the VA medical opinions on this determinative issue of causation far more probative than that of the private treatment provider.

The question of whether a disability such as residuals of fractured right foot first and third metatarsals causes or aggravates another disability (here, of the right hip) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  Accordingly, the appeal in this matter must be denied.

Psychiatric disability

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The record does not show that the Veteran served in combat, nor is it so alleged.  He reports that he was involved in a motor vehicle accident in service.  His STRs and service personnel records contain a Line of Duty Determination dated May 1, 1957, which notes that on April 30, 1957 he was involved in an automobile accident while riding as a passenger.  He was treated at that time for laceration to the right lower leg and fracture to the right foot.  The STRs are silent for complaints, findings, treatment, or diagnosis of a psychiatric disability.

In a November 1990 statement, Psychiatrist Dr. Middleton stated that the Veteran presented with symptoms consistent with a diagnosis of depression.  He noted the Veteran's report that he had been unable to work since October 1989, at which time he sustained a herniated disk following an automobile accident.

In November 1994 the Veteran was voluntarily admitted for treatment of a gambling problem.  He had recently been treated for depression, and he reported that in June 1994 he was hospitalized for alcohol problems and depression.  A history of alcohol abuse and of pathological gambling was noted.  The impressions included adjustment reaction with depressed mood, pathological gambling, and history of alcohol abuse.

In November 2001 the Veteran was admitted for treatment for pathological gambling and depressive disorder, not otherwise specified.

In a January 2004 VA treatment note, a treating psychiatrist stated that since November 2001 the Veteran had been in treatment by VA for pathological gambling and a depressive disorder, not otherwise specified.
In a February 2010 statement, the Veteran's treating psychiatrist opined that the etiology of the Veteran's depression is most likely multi-factorial, and he was unable to correlate the depression solely to the Veteran's foot problems.  

In a September 2010 statement, the Veteran cited two stressors in support of his claim for PTSD.  He stated that he was in an auto wreck during active duty which led to traumatic injuries for which service connection is already in effect; he stated that he was very frightened because he could see that one toe was hanging loose.  His second cited stressor involved participation in nuclear testing, which he found frightening.

On December 2010 VA examination, the Veteran reported that he had been receiving VA mental health treatment since 2001, including an inpatient program for pathological gambling.  The examiner noted there was no evidence that any of the Veteran's providers considered a diagnosis of PTSD and that there were reference in the claims file to the Veteran specifically denying PTSD symptoms or military stressors; the examiner noted that most of his treatment notes refer to symptoms of depression and his addiction.  The Veteran began psychiatric treatment in January 2010 and was diagnosed with depressive disorder, not otherwise specified.  The examiner noted that the following month, the Veteran began to ask if he had PTSD though he could not identify a life threatening event, including the car accident in service; the examiner noted that earlier that month, the Veteran had been adamant that he be given a diagnosis of PTSD, though the psychiatrist had explained clearly why that was not an accurate diagnosis.  
Following a mental status examination, the diagnosis was depressive disorder, not otherwise specified.  The examiner opined that the Veteran did not meet the criteria for PTSD, major depressive disorder, or agoraphobia; though he had some feelings of sadness, they appeared to be situation specific and may be described as depressive disorder, not otherwise specified.  The examiner noted the Veteran's feelings of depression dated back to his childhood, and he did not link his current feelings of sadness in any clear way to his military experiences.  The examiner opined that the Veteran's claim of PTSD related to military service is in sharp contrast to his report of symptoms during intensive treatment, and there is no evidence to support the claim that his current symptoms are connected to the military.  The examiner noted that the Veteran has a history of pathological gambling although he had been "clean" for 10 years.

In a May 2012 statement, a VA nurse opined that the Veteran was unable to work due to his anxiety disorder and would need assistance to help pay for his rent.

On June 2013 VA treatment, the Veteran reported fairly good control of his depression and anxiety with medication but noted very frequent episodes of breakthrough anxiety coinciding with periods of less adequate pain management in his lower extremities.  

In a June 2013 statement, the Veteran's treating VA psychiatrist noted that he had been treating the Veteran since November 2012 for recurrent severe major depressive disorder and anxiety.  He noted that the Veteran's symptoms of depression and anxiety remained chronic and of moderate severity.  Dr. Mason noted that despite regular adherence to his medication regiment, the Veteran continued to experience breakthrough anxiety that coincided with increases in pain in his lower extremities.  Dr. Mason opined, based on his own experience with the Veteran and a review of the treatment records, that the Veteran's episodically increased anxiety is directly associated with his ongoing pain.

On April 2014 VA examination, the Veteran reported that he spent his final year of service on guard duty in the Marshall Islands, in proximity to nuclear testing; he described the year as depressing, indicating he was unhappy about finding no opportunities for promotion at either of his duty stations.  He had two in-service motor vehicle accidents in a short span of time.  He reported that he first sought treatment for depression in 1985.  He reported that he was psychiatrically hospitalized in 2001 because of gambling and foreclosure, which put him in a deep depression.  The examiner noted that on VA treatment in 2008, the Veteran reported a recent hospitalization for borderline depression.  The Veteran reported that he felt much better on his current medications; if he did not take them, he felt sadness, loneliness, lost in the world, and worried about his pain.  He denied any episodes of depressed mood lasting more than a few hours and added that his erectile disorder added to his sadness.  He sometimes felt worthless because he was unable to work.  
Following a mental status examination, the diagnosis was other specified depressive disorder.  The examiner found no evidence that the Veteran had ever had a major depressive episode, which led to a conclusion that he did not presently have a major depressive disorder.  The examiner further found no evidence that the Veteran had ever been diagnosed with major depressive disorder.  The examiner opined that the Veteran currently had some mild depressive symptoms, which he diagnosed as Other Specified Depressive Disorder, which was a continuation of the symptoms diagnosed during the 2010 VA examination using the DSM-IV label of depressive disorder, not otherwise specified (a diagnosis that Is not included in the DSM-5).  The examiner noted that the Veteran's symptoms are well controlled on his current medication, according to both the Veteran and his treating psychiatrist.  The Veteran did not endorse any anxiety symptoms other than occasional claustrophobia.  The examiner opined that it is not as least as likely as not that the Veteran's other specified depressive disorder and any current anxiety symptoms are proximately due to or a direct result of the residuals of his service-connected fractured third metatarsal of the right foot.  The examiner noted the Veteran's previous report that his depression began in childhood, the fact that the Veteran had never been diagnosed with an anxiety disorder, and the Veteran's lack of treatment for any mental health symptoms other than pathological gambling until more than 40 years after his in-service foot injury and the residual pain that followed it.  The examiner also noted that, although the Veteran cited the pain from his service-connected foot injury as a cause of his depression, he had other post-service injuries (including in a 1989 car accident) that he had previously noted as the cause of his pain.  The examiner opined that the Veteran's depression is likely based on multiple causes, including childhood depression, his response to pain, feelings about his erectile disorder, and loneliness.  The examiner stated that it would require a resort to mere speculation to determine how much, if any, of the Veteran's depressive symptoms stems solely from dealing with pain from the service-connected injury.

On April 2015 VA examination, the examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner further opined that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  The examiner opined that, although the Veteran experiences occasional depressed mood and anxiety, his symptoms are not at the level of severity currently that would meet a DSM-5 psychiatric diagnosis.  The examiner opined that it appears the Veteran's most limiting factor in his functioning overall is related to his multiple physical health problems, and not related alone and separately to his in-service disability of residual foot injury.  

In September 2015, the Board noted that, given that pain from physical disabilities had been identified as a cause of the Veteran's depression and that he had other claims of service connection that remained pending, an opinion regarding whether service connected disability was an etiological factor for the development of depression was premature.  The Board also noted that, although the April 2015 VA examiner determined the Veteran did not meet the diagnostic criteria for a current mental disorder, he had received diagnoses of a psychiatric disability during the pendency of the instant claim.  The Board instructed that, after all other service connection claims were resolved, another examination to determine the nature and etiology of the Veteran's psychiatric disability would be necessary.

On November 2015 VA examination, when the Veteran was asked what contributed to his reported mental health difficulties, he spontaneously reported factors such as waiting for VA claims to be completed, lack of sex drive, and a recent experience with bedbugs in his apartment; after several minutes, he added that pain from his foot and joints negatively impacts his mood.  When he was asked about this pain, he reported that he was most bothered by pain in his foot and knee every couple of months for 2 to 3 days.  Following mental status examination, the diagnosis was other specified depressive disorder (by history).  The examiner noted that the Veteran was diagnosed with this condition at his April 2014 VA examination and the April 2015 VA examiner opined there was no diagnosis.  The examiner noted that the Veteran carried a diagnosis of recurrent major depressive disorder from his treating psychiatrist.  The examiner opined that, at the examination, the Veteran did not report enough clinically significant symptoms to qualify for a diagnosis of a depressive disorder; he did report some experiences related to anxiety but these appeared to be related to psychosocial stressors and did not rise to a clinically significant level to warrant a diagnosis of an anxiety disorder.  The examiner stated that the diagnosis of other depressive disorder (by history) was offered to acknowledge that the Veteran was prescribed medication to treat symptoms of depression and anxiety but was not currently reporting sufficient symptoms for a current diagnosis of either disorder.

The VA examiner noted that the Veteran is currently being treated for recurrent major depression with psychopharmacology; he had had three previous VA examinations that had differed in their resulting diagnoses, and at the current examination he reported some symptoms of depressed mood and anxiety which did not currently rise to the level of significance to warrant a mental health diagnosis.  The examiner noted that the Veteran had been receiving medication for many years for symptoms of depression and anxiety and his condition had likely improved as a result of this treatment.  The examiner opined that the causes of the reported symptoms of anxiety and depression are multi-factorial; a record review indicated that the Veteran reported experiencing depression in childhood and that this has waxed and waned over the years with likely both proximal and distal causes.  The examiner opined that it does not appear, based on the Veteran's own report, that his foot and knee pain is a primary cause of his mental health symptoms.  The examiner opined that it is less likely than not that the service-connected foot condition is a significant contributor to the Veteran's mental health condition; further, it would require resorting to mere speculation to state that his service-connected condition has aggravated his mental health symptoms beyond their natural course, particularly given that he has reported depressive symptoms across his life span.

The VA mental health examiner noted that psychiatric evaluation was conducted prior to the medical exams rather than in the order specified in the exam request [and in the Board's remand instructions].  The examiner waited until all exams were submitted before reviewing the outcome of the medical exams for secondary service connection for hip and back pain; the exams did not find a positive relationship between the Veteran's service-connected foot disability and his back and hip pain.  The examiner observed that, even if pain from his back and hip was deemed to be a significant contributor or aggravator of the Veteran's depression, such disabilities are not service-connected.
The preponderance of the evidence is against a finding that the Veteran has PTSD.  While arguably his automobile accident in service may qualify as an underlying stressor event, VA examiners have opined that the constellation of symptoms necessary for a diagnosis of PTSD is not shown and that he does not merit a diagnosis of PTSD.  As a threshold legal requirement for establishing service connection for PTSD (a valid diagnosis of such disability) is not met, service connection for PTSD is not warranted.  

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 1990, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the December 2010, April 2014, April 2015, and November 2015 VA examiners' reports concluding that the Veteran does not have a current psychiatric disability related to service or a service-connected disability (cumulatively) warrant substantial probative weight, as they incorporate findings and statements made by the Veteran throughout the pendency of this claim, and explain why the complaints and findings shown do not support a nexus between any diagnosed psychiatric disability and the Veteran's service or his service-connected right foot disability.  The VA examiners' reports also included mental status examinations and thorough reviews of the record.  The VA examiners indicated that the Veteran's service-connected right foot disability did not cause or aggravate his psychiatric disability.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds those opinions persuasive.  

The question of whether a disability such as residuals of fractured right foot first and third metatarsals causes or aggravates another disability (here, a psychiatric disability) is a medical question in nature, beyond the scope of lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion in this matter is not competent evidence.  See Jandreau, supra.  

The preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, and the appeal in this matter must be denied.

TDIU

A TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The United States Court of Appeals for Veterans Claims (Court) has stated:

In determining whether [an] appellant is entitled to a total disability rating based upon individual unemployability, the appellant's advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task [is] to determine whether there are circumstances in this case apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  In other words, the BVA must determine if there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with an 80 percent combined disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "marginal employment shall not be considered substantially gainful employment."

In Moore, 1 Vet. App. at 359, the Court further discussed the meaning of "substantially gainful employment".  The Court noted the following standard announced by the United States Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability: residuals of fracture, first and third metatarsal of the right foot, rated 20 percent.  The 20 percent rating does not meet the 38 C.F.R. § 4.16(a) schedular rating requirements for a TDIU rating.  Accordingly, the analysis must progress to whether the Veteran's service-connected disability nonetheless renders him unemployable, requiring that the case be referred to the VA Compensation and Pension Service Director for consideration of an extraschedular TDIU rating.

On October 2010 VA foot examination, the examiner opined that the Veteran would be limited to a sit down type of job; functionally, he had limited ability to stand and walk and had limited endurance.  

At the October 2011 Board hearing, the Veteran testified that due to his service-connected disability, including surgical correction he underwent to remove bone chips in 2007, he had "no nerves" in four toes of his right foot and he was only able to move the great toe.  He testified that he was disabled due to his right foot disability.

In a March 2012 application for TDIU, the Veteran stated that his post-operative right foot disability prevents him from securing or following any substantially gainful occupation.  He stated that he had completed a high school education.  He indicated that he had been self employed and worked in construction from 1963 until 1989, when he became too disabled to work.  

On July 2013 VA foot examination, the examiner opined that the Veteran was limited to sedentary work.  

The Veteran has also submitted lay statements from family members who noted the Veteran's several physical issues, depression and chronic anxiety, and failing health.

The evidence of record does not support that the Veteran's service connected disability is of such nature and severity as to preclude all forms of substantially gainful employment, and warrant referral for consideration of an extra-schedular TDIU rating under 38 C.F.R. § 3.321(b); 4.16(b).  The Board readily acknowledges that by virtue of his service-connected right foot disability the Veteran is precluded from participation in his previous employment in construction.  However, there is nothing in the record that suggests that his service connected right foot disability alone (not considering the nonservice-connected disabilities to which his family members cite) would preclude his participation in less strenuous, sedentary forms of occupation.  He does not have service connected disabilities that would limit his ability to sit; nor does he have service connected disabilities that cause mental impairment or limit use of upper extremities.  In fact, VA examiners have found him capable of sedentary employment.  His completion of a high school education suggests ability to participate in, at least, the less challenging forms of sedentary employment.  

The Board has considered the Court's guidance in Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the facts in this case are distinguishable from Bowling.  In Bowling, according to the Court, there was a plausible basis in the record for a conclusion that the veteran was unable to secure and follow a substantially gainful occupation due to a service connected disability.  Here, unlike Bowling, the Veteran has not submitted supporting evidence of unemployability based on his service connected disability alone (without regard to other non-service-connected disabilities, age, and/or the employment market).

The Board has considered the Veteran's statements in support of this appeal, and the Board does not doubt that the Veteran's overall medical condition results in significant impairment.  However, the Board stresses that in considering this issue, it is only the impact of service-connected disabilities that is relevant.  Moreover, the Board may not consider the Veteran's age.  After reviewing the record, the Board concludes that the preponderance of the evidence is against a finding that the service-connected disability alone precludes his participation in substantially gainful employment.





ORDER

Service connection for a back disability is denied.  

Service connection for a right hip disability is denied.

Service connection for a psychiatric disability is denied.

The appeal seeking a TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


